UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Danielle Sieverling Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP 1treet, N.W. Washington, D.C. 20005 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5993 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS. DAILY INCOME FUND Portfolio of Investments March 31, 2011 (Unaudited) Interest Maturity Face Rate Date Amount Value CORPORATE NOTES (0.5% of portfolio) Toyota Motor Credit Corp. 5.45 % 05/18/11 $ $ Total Corporate Notes (Cost $1,006,795) COMMERCIAL PAPER (82.5% of portfolio) Air Liquide USA LLC (a) 04/13/11 American Honda Finance Corp. 04/04/11 American Honda Finance Corp. 04/04/11 Archer Daniels Midland Co. (a) 04/20/11 Archer Daniels Midland Co. (a) 04/28/11 Bank of America Corp. 04/18/11 Bank of America Corp. 05/31/11 Campbell Soup Co. (a) 04/11/11 Citigroup Funding Inc. 04/08/11 Citigroup Funding Inc. 05/02/11 Coca-Cola Co. (a) 04/05/11 Coca-Cola Co. (a) 05/09/11 Coca-Cola Co. (a) 05/11/11 Coca-Cola Co. (a) 05/19/11 Coca-Cola Co. (a) 06/21/11 ConocoPhillips Qatar Funding Ltd. (a) 04/07/11 ConocoPhillips Qatar Funding Ltd. (a) 05/10/11 General Electric Capital Corp. 05/23/11 General Electric Capital Corp. 06/28/11 Google Inc. (a) 05/05/11 Google Inc. (a) 06/07/11 Hewlett-Packard Co. (a) 04/18/11 HSBC Finance Corp. 04/13/11 HSBC Finance Corp. 04/19/11 HSBC Finance Corp. 05/20/11 John Deere Capital Corp. (a) 04/27/11 John Deere Credit Inc. (a) 04/12/11 Johnson & Johnson (a) 04/06/11 Johnson & Johnson (a) 05/11/11 Johnson & Johnson (a) 07/13/11 Metlife Funding Inc. 04/15/11 Metlife Funding Inc. 05/05/11 Nestle Capital Corp. (a) 04/08/11 Nestle Capital Corp. (a) 06/08/11 PACCAR Financial Corp. 04/20/11 PACCAR Financial Corp. 05/12/11 PACCAR Financial Corp. 05/20/11 PACCAR Financial Corp. 06/06/11 PepsiCo, Inc. (a) 04/06/11 PepsiCo, Inc. (a) 04/15/11 PepsiCo, Inc. (a) 04/21/11 Procter & Gamble Co. (a) 04/12/11 Procter & Gamble Co. (a) 06/09/11 Procter & Gamble Co. (a) 06/15/11 Total Capital Canada, Ltd. (a) 06/22/11 Toyota Motor Credit Corp. 04/11/11 Toyota Motor Credit Corp. 05/13/11 Toyota Motor Credit Corp. 05/16/11 UBS Finance Delaware LLC 04/25/11 Wal-Mart Stores, Inc. (a) 04/26/11 Total Commercial Paper (Cost $155,515,936) DAILY INCOME FUND Portfolio of Investments (continued) March 31, 2011 (Unaudited) Interest Maturity Face Rate Date Amount Value U.S. GOVERNMENT OBLIGATIONS (12.8% of portfolio) Federal Home Loan Bank Discount Note % 06/29/11 $ $ Federal Home Loan Mortgage Discount Corp. Note 05/09/11 U.S. Treasury Bill 04/14/11 U.S. Treasury Bill 07/28/11 U.S. Treasury Bill 07/28/11 Total U.S. Government Agency Obligations (Cost $23,990,190) MONEY MARKET ACCOUNT (4.2% of portfolio) State Street Institutional Liquid Reserves Fund (b) Total Money Market Account (Cost $7,962,631) TOTAL INVESTMENTS IN SECURITIES (Cost $188,475,552) - 100% $ (a) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration only to qualified institutional buyers.The security has been determined to be liquid under criteria established by the Fund's Board of Directors. Total of such securities at period-end amounts to $90,453,455 and represents 48.0% of total investments. (b) 7-day yield at March 31, 2011. At March 31, 2011, the cost of investment securities for tax purposes was $188,475,552.There were no unrealized gains or losses. The Fund adopted Financial Accounting Standards Board’s Accounting Standards Codification (“ASC”), Fair Value Measurements and Disclosures (“ASC 820”), (formerly known as FAS 157), effective January 1, 2008. In accordance with ASC 820, fair value is defined as the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. ASC 820 established a three-tier hierarchy, which maximizes the use of observable market data and minimizes the use of unobservable inputs to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. The three-tier hierarchy of inputs is summarized below: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: Category Level 1 Level 2 Level 3 Total Commercial Paper $
